Citation Nr: 0418278	
Decision Date: 07/09/04    Archive Date: 07/21/04

DOCKET NO.  02-16 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
residuals of pneumonia.

2.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss.  

3.  Entitlement to service connection for bilateral lower 
extremity aneurysm.

4.  Entitlement to service connection for onychomycosis of 
the toenails and tinea pedis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had service that included duty between December 
1943 and August 1945; from October 1946 to April 1948; and 
from September 1950 to August 1951.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2002 rating decision by the Houston, Texas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied service connection for bilateral aneurysm 
of both legs as well as for onychomycosis of the toenails and 
moderate tinea pedis of the feet.  Increased ratings for 
bilateral hearing loss and for residuals of pneumonia were 
also denied.  The veteran's claim has been advanced on the 
Board's docket.  

The issue of an increased rating for infectious hepatitis has 
been raised.  This issue is referred to the AOJ for 
appropriate action.  

The issues of entitlement to service connection for bilateral 
lower extremity aneurysm as well as for onychomycosis and 
tinea pedis of the feet, are addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's service-connected pneumonia is not 
productive of active disease or permanent residuals due to 
pneumonia; there are no current symptoms or functional 
impairment.

2.  Audiological testing shows that the veteran's hearing 
loss equals Level I hearing loss in the right ear and Level I 
hearing loss in the left ear; puretone thresholds reported on 
VA examinations are not 55 decibels or more at each of the 
four specified frequencies (1,000, 2,000, 3,000, and 4,000 
Hertz) or 30 decibels or less at 1,000 Hertz, and 70 decibels 
or more at 2,000 Hertz.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for residuals of 
pneumonia have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 6732 (2003).

2.  The criteria for a compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.85, 4.86, 4.87, Diagnostic Code 6100 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act (VCAA).  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  To implement the provisions of the law, the VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  The amendments became effective November 
9, 2000, except for the amendment to 38 C.F.R. § 3.156(b) 
which became effective August 29, 2001.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  The Act and implementing regulations 
eliminate the concept of a well-grounded claim, redefine the 
obligations of VA with respect to the duty to assist, and 
supersede the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom.  Morton v. Gober, 14 Vet. App. 174 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded). 

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  The record shows that the 
claimant was notified of VCAA directives via a February 2002 
letter.  The claimant was informed of the duty to notify, the 
duty to assist, to obtain records, and examinations or 
opinions.  The claimant was specifically advised of the type 
of evidence which would establish his claims and he was 
afforded additional time to submit such evidence.  Thus, the 
claimant has been provided notice of what VA was doing to 
develop the claims, notice of what he could do to help his 
claims and notice of how his claims were still deficient.  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  Pelegrini I 
was withdrawn and replaced by Pelegrini v. Principi, No 01-
944 (U.S. Vet App. Jun. 24, 2004).  Pelegrini II indicated 
that the Court was not holding that where pre-AOJ-
adjudication notice was not provided, the case must be 
returned to the AOJ for the adjudication to start all over 
again as though no AOJ action had ever occurred.  The Court 
stated that it recognized that where the notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  However, it indicated 
that the appellant had the right to VCAA content-complying 
notice and proper subsequent VA process.  

Thus, in sum, the veteran was informed of the duty to notify, 
the duty to assist, to obtain records, and examinations or 
opinions.  The veteran was specifically advised of the type 
of evidence that would establish the claims.  Thus, he has 
been provided notice of what VA was doing to develop the 
claims, notice of what he could do to help his claims and 
notice of how his claims were still deficient.  The veteran 
has been provided due process.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  Efforts were made to obtain all pertinent 
records bearing on his claims.  The veteran's private and VA 
medical records have been obtained and he has been examined 
multiple times.  The evidence satisfies 38 C.F.R. § 3.326.

The Board notes that the veteran is receiving Social Security 
Administration (SSA) benefits.  Even though these records 
have not been obtained, they are not relevant to the 
increased rating issues as such benefits were awarded 
approximately 15 years ago and are therefore not pertinent to 
the current increased rating appeals.  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the veteran could or 
should obtain has been provided in effect and no additional 
pertinent evidence appears forthcoming.  There is no 
indication that there is any additional relevant competent 
evidence to be obtained either by the VA or by the veteran or 
the appellant, and there is no other specific evidence to 
advise him/her to obtain.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (holding that both the statute, 38 
U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  The 
veteran has had sufficient notice of the type of information 
needed to support the claims and the evidence necessary to 
complete the applications.  Therefore, the duty to assist and 
notify as contemplated by applicable provisions, including 
VCAA, has been satisfied with respect to said issues on 
appeal.  As such, the Board finds that the development 
requirements of the VCAA have also been met.  VA has done 
everything reasonably possible to assist the veteran.  
Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case. 


Background

In an April 1952 rating decision, service connection was 
granted for residuals for pneumonia.  A 10 percent rating was 
assigned effective February 1952.  The grant of service 
connection was based on a VA hospital report which showed 
that the veteran was admitted on the date of his discharge 
from service for treatment of pneumonitis of the right base.  
In a June 1953 rating decision, the 10 percent rating was 
reduced to non-compensable effective April 1953.  This non-
compensable rating was continued thereafter.  

In a June 2001 rating decision, service connection was 
granted for bilateral hearing loss.  A non-compensable rating 
was granted effective March 2001.  

In February 2002, a claim for increased ratings for residuals 
of pneumonia and bilateral hearing loss were received.  

In March 2002, the veteran was afforded a VA respiratory 
examination.  At that time, the veteran reported that he had 
a frequent cough with sputum for which he took over the 
counter medication.  He also reported that he was often short 
of breath and had been prescribed an inhaler.  Physical 
examination was conducted.  The veteran's reparations were 16 
per minute.  He had exertional dyspnea which was relieved 
with rest.  His lungs were clear without wheezes, rhonchi, or 
rales, with distant sounds in both bases.  X-rays revealed 
moderate chronic obstructive pulmonary disease (COPD) with 
hyperinflated lung fields, no acute infiltrates or active 
lung disease.  The impression was history of pneumonia in the 
service with a history of recurrent upper respiratory 
infection.  

In March 2002, the veteran was afforded a VA audiological 
evaluation.  On the authorized audiological evaluation, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
35
40
50
50
LEFT
40
35
35
45
55

The average of the pure tone thresholds in the right ear was 
44 and it was 43 in the left ear.  Speech recognition on the 
Maryland CNC word list was 94 percent in the right ear and 98 
percent in the left ear.  The diagnosis was moderate to 
severe sensorineural hearing loss in the right ear; type A 
tympanogram with absent acoustic reflexes.  The diagnosis for 
the left ear was mild to moderately severe sensorineural 
hearing loss; type A tympanogram with absent acoustic 
reflexes.  


Analysis

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  Further, 
although a review of the recorded history of a disability 
should be conducted in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Therefore, although the Board has 
thoroughly reviewed all medical evidence of record, the Board 
will focus primarily on the more recent medical findings 
regarding the current level of the veteran's service-
connected disabilities.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

With regard to residuals of pneumonia, the veteran is rated 
under Diagnostic Code 6732.

Tuberculous pleurisy, active or inactive shall be rated under 
38 C.F.R. §§ 4.88c or 4.89, whichever is appropriate.  See 38 
C.F.R. § 4.97, DC 6732.  

In this case, no current residual impairment was shown on 
objective examination.  The veteran did not demonstrate 
currently active disease or permanent residuals due to 
pneumonia.  The examiner indicated that the veteran had a 
history of recurrent upper respiratory infection.  Although 
COPD was demonstrated, the veteran is not service-connected 
for COPD.  With regard to pneumonia, there was no identified 
current symptoms or functional impairment.  Thus, a 
compensable rating is not warranted.  Without current 
residuals, a compensable rating is also not warranted under 
any other diagnostic code.  

Although the veteran is competent to report symptoms and 
assert that he is worse, the competent evidence is more 
probative than his lay assertions.  In this case, he does not 
made any specific contentions.  A compensable rating is not 
warranted based on the competent evidence.  Accordingly, the 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  38 U.S.C.A. § 5107(b), Gilbert 
v. Derwinski, 1 Vet. App. 49 53 (1990).

With regard to hearing loss, the rating schedule provides 
that evaluations of hearing loss range from noncompensable to 
100 percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with average hearing threshold levels as 
measured by puretone eudiometry tests in the frequencies 
1000, 2000, 3000 and 4000 cycles per second (Hertz).  To 
evaluate the degree of disability from defective hearing, the 
rating schedule established eleven auditory acuity levels 
designated from level I for essentially normal acuity through 
level XI for profound deafness.  38 C.F.R. 4.85, Diagnostic 
Codes 6100 to 6110.

38 C.F.R. § 4.86(a) provides that when the pure tone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIA, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  The provisions of 38 C.F.R. 
§ 4.86(b) provide that when the puretone threshold is 30 
decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever results in the higher numeral.  
That numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.

Turning to the examination of record, the examination report 
shows that the average of the pure tone thresholds in the 
right ear was 44 and it was 43 in the left ear.  Speech 
recognition was 94 percent in the right ear and 98 percent in 
the left ear.  

By intersecting the column in Table VI (found at 38 C.F.R. § 
4.85 of the rating schedule) for average puretone decibel 
loss falling between 42 and 49 with the line for percent of 
discrimination from 92 to 100, the resulting numeric 
designation is I.  This is the result for both the right ear 
and the left ear.  

Reference is then required to Table VII for assignment of a 
percentage evaluation and assignment of a diagnostic code.  
With a numeric designation of I for the better ear and I for 
the poorer ear, the point of intersection on Table VII 
requires a 0 percent evaluation under Diagnostic Code 6100.  

Therefore, the veteran's bilateral hearing loss does not 
warrant more than the current non-compensable rating.  

38 C.F.R. § 4.86 calls for the use of Table VIa at certain 
times, when that Table would result in a higher Roman numeral 
designation.  Here, however, the puretone thresholds reported 
on examination are not: (a) 55 decibels or more at each of 
the four specified frequencies (1000, 2000, 3000, and 4000 
Hertz); or (b) 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz.  As such, Table VIa is not 
for application, and the veteran's service-connected 
bilateral hearing loss is noncompensable under the applicable 
rating criteria.

Although the veteran asserts that his bilateral hearing loss 
is more severe than the assigned non-compensable rating and 
that it gets worse, the Board notes that in evaluating 
service-connected hearing impairment, disability ratings are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  See Acevedo-Escobar v. West, 12 
Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet. App. 
345, 349 (1992).  Therefore, while the veteran is competent 
to report symptoms and assert that he is worse, the competent 
evidence is more probative than his lay assertions.  
Accordingly, the preponderance of the evidence is against the 
claim and there is no doubt to be resolved.  38 U.S.C.A. § 
5107(b), Gilbert.

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) (2002) is in order.  The evidence in this case 
fails to show that the veteran's pneumonia or his bilateral 
hearing loss causes marked interference with his employment, 
or that such requires frequent periods of hospitalization 
rendering impractical the use of the regular schedular 
standards.  Id.  There is no record of hospitalization for 
pneumonia since immediately after the veteran's separation 
from service.  There is no record of hospitalization for 
hearing loss.  The veteran has been retired for approximately 
15 years.  There is no evidence showing that either service-
connected disability negatively impacted his employment to 
the degree of marked impairment.  


ORDER

An increased rating for residuals of pneumonia is denied.

An increased rating for bilateral hearing loss is denied.  


REMAND

The veteran is receiving SSA benefits.  The VBA AMC should 
determine if these benefits were awarded based on disability.  
If so, they should be obtained.  

In October 2002, the veteran's VA Form 9 received.  In 
conjunction with his Form 9, he enclosed a copy of a DD Form 
214.  This DD Form 214 shows that the veteran served in the 
United States Coast Guard Merchant Marine from December 1943 
to August 1945.  The veteran was awarded decorations for this 
period of service.  He was awarded the Merchant Marine 
Emblem, the Pacific War Zone Bar, Combat Bar (With Stars) and 
the Honorable Service Button.  

Prior to receipt of this DD Form 214, prior rating decisions 
did not indicate that this period of service was known and it 
was previously specifically noted that there was no combat 
service.  No attempt has been made to obtain the service 
medical records from this period of service.  In addition, 
although a VA examination was conducted in April 2002 with 
regard to his service connection claims, this was prior to 
verification of his combat service and the examiner only 
referred to the subsequent 2 periods of service.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  The veteran is informed that if there 
is evidence supporting the issues on 
appeal, he must submit that evidence to 
VA.  

2.  The VBA AMC should review the record 
and ensure continued compliance with all 
notice and assistance requirements set 
forth in the VCAA.  

3.  The VBA AMC should contact the 
appropriate Federal agency or agencies 
and request the veteran's service medical 
records for his service in the United 
States Coast Guard Merchant Marine from 
December 1943 to August 1945.

4.  The VBA AMC should determine if the 
veteran is receiving SSA benefits based 
on disability.  If so, they should be 
obtained.

If upon completion of the requested actions, any issue 
remains denied, the case should be returned after compliance 
with requisite appellate procedures.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



